PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/256454
Filing Date: 01/24/2019
Appellant(s): ECKERT ET AL.



__________________
  ECKERT ET AL.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/31/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues that the lighting device as recited in the claim preamble must be treated as a claim limitation and read into the context of the entire claim (see page 6, fourth paragraph). 
The Examiner agrees with the Appellant’s statement in regard to context; nonetheless, the terminology in the preamble must be limiting to be considered a claim limitation.
The Appellant also alleges that the preamble is deemed essential to point out the claim invention. The Appellant argues that the light device therefore must be interpreted as being part of the claim.  
The Examiner disagrees with this assessment as the lighting device is only in the claim preamble. The lighting device is not required for the rest the claim.  The remaining structure in the claim stands on its own. So, “lighting device” is considered as an intended use as it fails to add any structure to the other claim limitations.
a technique used to assess the quality of LEDs by operating (life test) the LEDs under normal or accelerated environment conditions before shipment. During the burn-in process, at various intervals, the LEDs' electrical and optical parameters were conventionally measured and checked for degradation. Therefore, the association of lighting devices and circuit boards were widely known and used.  Moreover, there is nothing disclosed in the reference which would prevent an LED device being used with the circuit board structure as the use of the circuit board in an electronic testing system (see col. 21, lines 47-58): So, circuit boards are fully capable of being used with a lighting device. 
Furthermore, the Examiner notes that it is not a general case that a preamble is deemed essential to point out the claim invention: See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
In the present claims, the “lighting device” does not impose any structure.  Additionally, as noted in MPEP 2111.02(II),  “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference  . . . between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).”  Contrary to Appellant’s argument, the claims as appealed do not include any requirement that light be produced or any particular light producing structure.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        

Conferees:

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.